      Case 7:19-cr-00522 Document 267 Filed on 06/21/21 in TXSD Page 1 of 6



                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               MCALLEN DIVISION

UNITED STATES OF AMERICA                           §
                                                   §
VS.                                                §    7:19-cr-00522-3
                                                   §
ARTURO C. CUELLAR JR.                              §


                           OPPOSED MOTION TO SUPPRESS
                          STATEMENTS OFTHE DEFENDANT

 TO THE HONORABLE JUDGE MICAELA ALVAREZ:

       COMES NOW ARTURO C. CUELLAR, JR. the Defendant in the above styled and

numbered cause, and pursuant to the Fifth and Sixth Amendments to the United States

Constitution, and Rule 12 of the Federal Rules of Criminal Procedure, respectfully moves the

Court to suppress the statements allegedly made by the Defendant to Agents for the government

in connection with this cause. In support of this motion, the Defendant would show the Court as

follows:

                                              I.

       In October 2014, the Defendant and undersigned counsel were invited to the United States

Attorney's Office - USAO to attend a “show and tell” during which the trial prosecutors were to

detail for the Defendant the evidence the trial prosecutors intended to introduce against

the Defendant at trial. After several conversations with an Assistant United States Attorney an

agreed time and place was agreed upon by the parties. In March 2015, the Defendant and

undersigned counsel arrived at the USAO for the show and tell. Instead of a show and tell,

however, they were confronted the head of the McAllen United States Attorney’s Office, two

FBI agents, and one IRS agent. The Defendant and undersigned counsel were informed that it

was time for the Defendant to “cooperate” with the government, but the Defendant and

counsel refused this request and left the USAO.
     Case 7:19-cr-00522 Document 267 Filed on 06/21/21 in TXSD Page 2 of 6




        While the USAO and agents knew that the undersigned counsel continued to represent

 the Defendant, two FBI agents and one IRS agent interrogated the Defendant at his place of

 business on February 26, 2018 without the presence of counsel and without prior notice. The

 government agents went to Mr. Cuellar’s business at approximately 4:30 PM searching out an ex parte

 meeting. This interrogation was recorded by the agents without the Defendant’s knowledge.

 Counsel for the Defendant was not notified of the meeting before or after its conclusion. No

 Miranda rights were given to the Defendant, and the Defendant was suffering from an injured

 foot at the time of the interrogation. In fact, he had a protective boot around his foot throughout

 his interaction with the agents. The environment of this interrogation resulted in the Defendant

 being in custody while certain statements of the Defendant were obtained during interrogation

 of the Defendant by law enforcement officers without warnings being given to the Defendant

 in violation of the Fifth and SixthAmendments to the United States Constitution.

                                                 II.

Miranda Violation

        Interrogation is defined as questioning by law enforcement which is likely to result in

 an incriminating response from a suspect. Rhode Island v. Innis, 446 U.S. 291, 301, 100 S.Ct.

 1682, 64 L.Ed.2d 297 (1980). Custodial interrogation is defined as “questioning initiated by law

 enforcement officers after a person has been taken into custody or otherwise deprived of his

 freedom of action in any significant way.” Miranda v. Arizona, 384 U.S. 436, 86 S.Ct.

 1602, 16 L.Ed.2d 694 (1966). Whether or not a person is in custody “must be determined

 based on how a reasonable person in the suspect’s situation would perceive his

 circumstances.” Yarborough v. Alvarado, 541 U.S. 652, 662, 124 S.Ct. 2140, 158 L.Ed.2d 938

 (2004). “[T]he initial determination of custody depends on the objective circumstances of the
    Case 7:19-cr-00522 Document 267 Filed on 06/21/21 in TXSD Page 3 of 6




interrogation, not on the subjective views harbored by either the interrogating officers or the

person being questioned.” Stansbury v. California, 511 U.S. 318, 323, 114 S.Ct. 1526, 128

L.Ed.2d 293 (1994). In determining the objective circumstances, a court considers “first, what

were the circumstances surrounding the interrogation; and second, given those circumstances,

would a reasonable person have felt that they could terminate the questioning and leave.”

Thompson v. Keohane, 516 U.S. 99, 112, 116 S.Ct. 457, 133 L.Ed.2d 383 (1995). “[T]he

subjective views harbored by either the interrogating officers or the person being questioned

are irrelevant.” J.D.B. v. North Carolina, 564 U.S. 261, 270, 131 S.Ct. 2394, 180 L.Ed.2d 310

(2011). The Fifth Circuit considers the following in determining custody for Miranda

purposes: (1) length of questioning; (2) location of questioning; (3) accusatory/non-accusatory

nature of questioning; (4) amount of restraint on suspect’s physical movement; (5) police

statements regarding suspect’s freedom to move or leave. United States v. Wright, 777 F.3d

769 (2015). A person’s inculpatory statements obtained by custodial interrogation are

inadmissible unless the person was first warned of his rights pursuant to Miranda. When

challenged, the statement of a defendant taken as a result of custodial interrogation must be

proven to be voluntary. Miranda v. Arizona, supra. The Defendant herein has challenged the

admissibility of his custodial statement to law enforcement officers. He is entitled to an out-of-

court hearing where the burden is on the government to prove the statement is admissible.

Jackson v. Denno, 378 U.S. 368, 84 S.C. 1774, 12 L.E.2d 908 (1964).

                                               III.

Citizens Protection Act – 28 U.S.C. § 530B

      The Sixth Amendment provides in pertinent part that the accused shall have the

“Assistance of Counsel” for his defense. U.S. Const. amend. VI. The government here knew
        Case 7:19-cr-00522 Document 267 Filed on 06/21/21 in TXSD Page 4 of 6




    Mr. Cuellar was represented by counsel. The same agencies and the same number of agents

    sought to interrogate Mr. Cuellar on two separate occasions. First, in 2015, they did it in the

    proper way – through his attorney of choice.               Counsel for Mr. Cuellar had multiple

    communications with the U.S. Attorney’s Office to include the emails attached.1 A date

    certain was agreed upon and the parties attended. Later, in 2018, they did it the improper way

    – behind his attorney’s back.2 In this case, the Disciplinary Rules of Professional Conduct are

    also important for the Court when considering the appropriate remedy. The government’s ex

    parte contact with the Defendant is a violation of federal statute. i.e. the Citizens Protection

    Act (The Act). 28 U.S.C. § 530B. The Act was enacted to assure that attorneys for the

    government and those acting on their behalf, obey with the local ethics rules in every

    jurisdiction. United States v. Koerber, 966 F.Supp. 2d 1207, 1214 (2013).

          “…as a departure also from publicly known internal policies of the DOJ, FBI, and

          IRS meant to protect citizens’ rights, the statutory ethics violation amounts to a

          denial of due process under the Fifth Amendment for which exclusion is the

          appropriate remedy…” Id.



          When the government could not get a statement from Mr. Cuellar christened by his

attorney, they plotted and sought to get it any way they could. However, “our accusatory system

of criminal justice demands that the government seeking to punish an individual produce the

evidence against him by its own independent labors, rather than by the cruel, simple expedient of

compelling it from his own mouth.” Miranda v. Arizona, 384 U.S. 436, 461 (1966).



1
    Attached Email Communication with Assistant United States Attorney James “Jimmy” Leo.
2
    Attached Email to FBI Agents Malkiewicz and Roncska.
    Case 7:19-cr-00522 Document 267 Filed on 06/21/21 in TXSD Page 5 of 6




                                               IV.

      WHEREFORE, PREMISES CONSIDERED, the Defendant respectfully moves the

Court to set this motion upon the Court's docket for an evidentiary hearing. The Defendant

further prays that the Court order suppression, for all purposes, of the following:

       1.      All testimony concerning any statements or declarations allegedly made by the

               Defendant.

       2.      All statements, oral or written, allegedly made by the Defendant.

       3.      All evidence, tangible or otherwise, that may be shown to have been a product

               of any statements allegedly made by the Defendant.



                                             Respectfully Submitted,

                                              /s/ Carlos A. Garcia
                                             Carlos A. García
                                             State Bar No. 24048934
                                             Southern District of Texas Bar No.: 589236
                                             1305 East Griffin Parkway
                                             Mission, Texas 78572
                                             Tel. (956) 584-1448
                                             Fax: (956) 584-7402
     Case 7:19-cr-00522 Document 267 Filed on 06/21/21 in TXSD Page 6 of 6




                              CERTIFICATE OF SERVICE

       I hereby certify that a copy of the above foregoing opposed Motion has been sent to
Assistant U.S. Attorney, 1701 W. Bus. Hwy 83, Ste. 1011 McAllen, Texas 78501, on June 21,
2021.




                                          /s/ Carlos A. García_________
                                           Carlos A. García




                         CERTIFICATE OF CONSULTATION

       I hereby certify that the Assistant United States Attorney assigned to this case was
consulted on numerous occasions about the relief sought and he is opposed.


                                          /s/Carlos A. García
                                          Carlos A. García
